Citation Nr: 0013545	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
recurrent left (minor) shoulder dislocation, status post 
postoperative Bristow repair, currently rated as 20 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1981.  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted an increased evaluation of 10 percent 
for recurrent left shoulder dislocation, status postoperative 
Bristow repair.  VA received the veteran's notice of 
disagreement in November 1996, and a statement of the case 
was issued that December.  The veteran's substantive appeal 
was received in January 1997.  In March 1998, the Board 
remanded this case.  

In a November 1999 decision, the RO granted an increased 
rating of 20 percent and assigned an effective date of May 
14, 1996.  As a 20 percent evaluation is not the maximum 
rating available for this disability, the appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).

In the Introduction portion of the March 1998 remand, the 
Board pointed out that the veteran raised the issue of 
entitlement to a total rating based on individual 
unemployability on his VA Form 9.  The matter was referred to 
the RO for the appropriate action.  In December 1999, the 
veteran was provided with the appropriate application form.  
A review of the file indicates that the form was not 
returned; therefore, the matter is not before the Board at 
this time.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected left (minor) shoulder 
disability is manifested by limited arm function due to pain, 
productive of no more than limitation of the minor arm is at 
shoulder level or midway between side and shoulder level, or 
nonunion of the clavicle or scapula (minor) with loose 
movement, or dislocation of the clavicle or scapula (minor). 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
recurrent left (minor) shoulder dislocation, status post 
postoperative Bristow repair, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document an injury to the left 
shoulder sustained in an automobile accident.  The veteran 
suffered from recurrent left shoulder dislocations, and 
underwent a Bristow repair.  

By rating action of May 1982, service connection for the left 
shoulder disability was established.  A noncompensable rating 
was assigned.  

VA records show that the veteran was seen in April and May 
1995 for complaints of chronic shoulder pain and limited 
abduction.  The record also includes reports of treatment 
from private physicians.  

Records from the Carolina Neurology and Sleep Disorder Center 
show that from 1995 to 1998, the veteran was treated for 
ongoing complaints related to his left shoulder.  The 
assessment provided was that of left shoulder and left upper 
extremity pain, paresthesia and numbness secondary to 
traumatic onset Reflex Sympathetic Dystrophy.  In July 1995, 
EMG screen and nerve conduction studies of both arms were 
normal.  

In a July 1995 report, a chiropractor reported that the 
veteran had entered the clinic for treatment.  On examination 
of the cervical region, the cervical paravertebrals, SCMs, 
and trapezius muscles were tight bilaterally with moderate 
pain elicited upon palpation.  Cervical range of motion was 
within normal limits, and shoulder range of motion was 
limited on abduction.  The deep tendon reflexes of the upper 
extremities were 2+ and normal bilaterally.  Shoulder 
depressor test was positive on the left.  Zones of 
paresthesia were not noted.  The biceps measured 35/35 
bilaterally, and the forearm measured 30 3/4 bilaterally.  
Chronic shoulder strain/sprain was diagnosed, and the x-rays 
were negative for fracture, dislocation or any pathologies.  
A course of treatment was administered through November 1995.  
At that time, the examination of the shoulder revealed the 
musculature to still be somewhat tender to palpation.  There 
was mild restriction and pain upon movement.  Since it was 
felt that the veteran had reached the maximum improvement, he 
was released from active care.  The chiropractor estimated 
that the veteran would be prone to bouts of exacerbation, 
therefore further care would be warranted. 

A VA examination was conducted in July 1996, and it was noted 
that the veteran is right hand dominant.  The examiner 
observed mild atrophy of the left deltoid and supraspinatus 
musculature.  Active abduction on the left was to 160 degrees 
compared to 175 degrees on the right.  Forward flexion was to 
150 degrees on the left.  External rotation was 30 degrees on 
the left compared to 45 degrees on the right.  Internal 
rotation of the left shoulder was to touch the T12 spinous 
process compared to T8 on the right.  Sulcus sign and 
impingement sign were negative.  There was 5/5 strength with 
shoulder abduction and external rotation bilaterally.  
Strength was 5/5 bilaterally, and biceps and triceps were 5/5 
bilaterally.  Recollection test on the left was negative.  
There was no evidence of posterior instability.  In the 
distributions of the left axillary, median and ulnar nerves, 
sensation was intact to light touch.  The reported 
impressions included the following: previous multiple left 
anterior shoulder dislocations status post Bristow procedure 
in 1980; no current history of shoulder dislocation and no 
evidence of significant clinical instability on examination; 
and no evidence of neurovascular compromise.  

In September 1996, the RO determined that a compensable 
rating of 10 percent was warranted.  

Pursuant to the Board's March 1998 remand, VA examinations 
were conducted in June 1998 and in October 1999.  In June 
1998, the examiner observed a 7-centimeter incision over the 
anterior aspect of the shoulder.  There was no tenderness.  
There was 170 degrees abduction, 60 degrees external 
rotation, and internal rotation to T12.  Strength and 
reflexes in the upper extremities were normal.  There were no 
signs of myelopathy.  X-rays were unremarkable.  The examiner 
commented that subjectively, the veteran stated that there is 
considerable pain in the shoulder.  There is no evidence of 
impingement, and the examiner mentioned that it may be coming 
from his cervical spine problem that was verified by a 
neurologist.  This would give him mild to moderate 
disability.  

In October 1999, the examiner reported that active range of 
motion revealed forward flexion of 0 to 180 degrees, 50 
degrees extension, 90 degrees internal and external rotation, 
and 50 degrees abduction and adduction.  The examiner 
commented that these are all normal ranges of shoulder 
motion.  Sensation was intact to pinprick and light touch 
over the dermatomes of the shoulder.  Muscle strength of the 
shoulder muscles was 4/5 in all planes.  There was no edema 
or erythema.  There were no bony or soft tissue abnormalities 
of the shoulder.  There was no pain on palpation of the 
shoulder joints, and there did not appear to be any 
instability.  The examiner assessed that clinically, the 
veteran has pain in the shoulder with the only focal finding 
being somewhat decreased strength of the shoulder, especially 
in abduction.  

The examiner acknowledged in the report, that the pertinent 
portions of the veteran's claims folder and the March 1998 
had been reviewed.  The examiner indicated that the range of 
motion and stability of the left shoulder had been mentioned 
in the report, as well as the slightly weakened strength 
exhibited by the left shoulder.  The examiner did not notice 
any excess fatigability or incoordination, and found that 
there was no loss of range of motion.  There was no excess 
fatigability.  As to whether pain could significantly limit 
function during flare-ups, the examiner could not determine 
that since he was not examined during a flare-up.  However, 
he still has the hardware in the shoulder and there is 
somewhat decreased strength in the shoulder.  Therefore, the 
examiner felt that it was possible that pain could limit the 
functional ability during a flare up, even though he did not 
observe one.  The examiner commented that there had been an 
objective display of pain on abduction of the shoulder.  No 
other range of motion produced pain.  Regarding the 
manifestations of the service-connected disability different 
from a co-existing nonservice-connected disability, the 
examiner noted that the veteran did indicate a problem with 
the left shoulder prior to the accident in service.  

In a November 1999 rating action, the RO determined that an 
increased rating of 20 percent was warranted.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for recurrent 
dislocation, left shoulder (minor) status postoperative 
Bristow repair, rated 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203-5201 
(1999).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).  In this case, 
the veteran's left shoulder disability involves the minor 
extremity since the records show that the veteran is right 
hand dominant.  

Diagnostic Code 5201 contemplates limitation of arm motion.  
A 20 percent rating is assigned when limitation of the minor 
arm is at shoulder level or midway between side and shoulder 
level.  A 30 percent rating is assigned when limitation of 
the minor arm is to 25 degrees from side. 

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  A 20 percent rating is assigned for the nonunion 
of the clavicle or scapula (minor) with loose movement, or 
dislocation of the clavicle or scapula (minor).  This 
Diagnostic Code also provides that the disability can be 
rated on impairment of function of contiguous joint.

In this case, the Board finds that the 20 percent rating 
adequately represents the degree of disability, even when 
considering the Court's guidelines in DeLuca.  For instance, 
on the last examination, the ranges of shoulder motion were 
normal and the examiner found that there was no instability 
or weakness.  Although a flare up did not occur at the time 
of the examination, the examiner did estimate that pain could 
limit arm function and there was some decreased strength.  It 
is also noted that the veteran's complaints of pain and 
paresthesia are reflected in the treatment records, but it is 
further noted that the VA examiner in 1998 determined that 
the considerable pain was related to a cervical spine 
problem, as verified by a neurologist.  Therefore, when 
taking the commentary of the examiners along with the 
complaints noted in the treatment records which relate to the 
disability at issue, it is reasonable to conclude that the 
arm function is comparable to no more than limitation of 
motion at shoulder level, or midway between side and shoulder 
level, as required for a 20 percent rating under Diagnostic 
Code 5201.  Furthermore, it has not been shown that the 
present disability picture includes more than nonunion of the 
clavicle or scapula with loose movement, or dislocation of 
the clavicle or scapula, as contemplated by the criteria for 
a 20 percent rating under Diagnostic Code 5203.  Therefore, 
there is not a question as to which rating should apply.  
38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
those applied, 5201 and 5203, do not provide a basis to 
assign an evaluation higher than the 20 percent rating 
currently in effect.

Since the range of shoulder motion is considered normal, it 
is reasonable to conclude that the disability does not 
involve ankylosis of scapulohumeral articulation, which is 
intermediate between favorable and unfavorable, as required 
for a 30 percent rating for the minor extremity under 
Diagnostic Code 5200.  Also, other impairment of the humerus 
of a minor extremity such as fibrous union has not been 
indicated, therefore the 40 percent rating under Diagnostic 
Code 5202 would not apply here. 

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to an evaluation greater than 20 percent for 
recurrent left (minor) shoulder dislocation, status post 
postoperative Bristow repair, has not been established and 
the appeal is denied.  




		
	J. E. Day
	Member, Board of Veterans' Appeals


 

